The plaintiff in error filed petition in error with case-made attached on the 16th day of December, 1935, and on May 13, 1936, filed brief which reasonably supports the allegations of the petition in error. Defendant in error has filed no brief, nor offered any excuse for such failure.
The cause is, therefore, reversed and remanded, with directions to vacate the order approving the account and to enter an order surcharging the guardian as prayed for in the petition in error.
McNEILL. C. J., and BAYLESS, WELCH, PHELPS, and CORN, JJ., concur.